              Case 2:14-cr-00023-JAM Document 111 Filed 01/21/21 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     PO BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4
     Attorney for Defendant
 5
     KARI SONOVICH
 6
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                      ) No. 2:14-CR-00023 JAM
 9
                                                    )
                                                    )
10          Plaintiff,                              ) ORDER EXTENDING VOLUNTARY
                                                    ) SURRENDER DATE
11
     v.                                             )
                                                    )
12
     SONOVICH                                       )
                                                    )
13
                                                    )
            Defendant.                              )
14
                                                    )
                                                    )
15
                                                    )
16

17          Based on the Request for Extension of Voluntary Surrender Date filed with this Court on
18
     January 21, 2021, the voluntary surrender date for Kari Sonovich is extended until July 1, 2021.
19

20
            IT IS SO ORDERED this 21st day of January, 2021.
21

22

23
                                                  /s/ John A. Mendez
24                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

                                                     1
